Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 24 December 1782
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            philadelphie 24 Xbre December 1782
                        
                        Give me leave to assure you of the pleasure I feel of seeing me again in america and under
                            your excellency’s Command. I wished to Return sooner but I was detained by many Reasons, and, principally by the hope of
                            engaging the french ministry in an expedition if not against newyork, at least againts Charlestown. I suppose marquis de
                            la fayette has informed your excellency of all that we have done about it. as soon as it has been Certain that nothing
                            Could be undertaken this year I applied to the ministry for being sent back here even without the marquis, if he would not
                            Come himself. I suppose the letters that I send to your excellency Contain the Reasons of his staying in france.
                        As soon as I shall have settled some matters here I propose to go and pay my Respects to your excellency.
                            permit me, Sir, to present my Respects to Mrs Washington and my Compliments to the Genlemen of your family. I have the
                            honour to be with the greatest Respect your Excellencys the most humble and obedt servant
                        
                            Duportail
                        
                        
                            Chev. Gouvion presents his Respects to your Excellency.
                        

                    